DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the Amendment filed on 1/2/22, Claims 1, 16, 104 are amended, claims 126-149 are added, and claims 2-15, 17-27, 37-41, 51-55, 67-71, 75-103, 105-125 are cancelled, and claims 28-36, 42-50, 56-66, 72-74 were previously withdrawn.
Election/Restrictions
The newly added claims 133-139, 141-149 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, 104, 126-132, 140 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kuroda et al. (US. 20170007304).
Kuroda discloses a device fig. 2a for treating a fracture in a bone of a subject, the device comprising: a first section having a first longitudinal axis (see modified fig. 2a below); a second section having a second longitudinal axis (see modified fig. 2a below); 
the first section being connected to the second section thereby defining a first junction

The first junction forming a transition portion dimensioned to provide a curvature (see modified fig. 2a below) connecting the first section to the second section, wherein the location of the first junction can be determined by a location of greatest deviation from a straight centerline of the bone.
Kuroda discloses device capable of being used for treating a fracture between a proximal section of a bone and a distal section of the bone, the proximal section of the bone can having a prosthesis implanted therein, the device comprising: an elongated plate 1, fig. 2a dimensioned for placement on the bone across the fracture fig. 1, the
plate having a bone interface surface that faces the bone when the plate is placed on the bone across the fracture fig. 1, the bone interface surface having a proximal region (see modified fig. 1 below) proximal to a first plane transverse to the elongated plate, a distal region (see modified fig. 1 below) distal to a second plane transverse to the elongated plate, and a midshaft region (see modified fig. 1 below) positioned between the first plane and the second plane, the bone interface surface having a shape that transitions from a first curvature (see modified fig. 1 below)  that is concave at a 
wherein a location of a junction of the first plane and the second plane can be determined by a location of greatest deviation from a straight centerline of the bone, wherein a perimeter of the terminal end of the second section can be dimensioned to conform to a greater tuberosity of the proximal end section of the humerus, wherein the oblique angle formed at the junction can be configured to match an angle of a greater tuberosity from a centerline of the humerus, wherein a length of the device can be 
determined by a length of the humerus, wherein a width of the first section can be 
configured to provide fixation for a fracture in the bone, a plurality of screw holes
and wherein a number of the screw holes is correlated to the width of the terminal end
of the second section (fig. 2a), wherein the device can be configured to be specific for a left and a right side of the subject, wherein the first section has a length that is
greater than a length of the second section fig. 2a.


    PNG
    media_image1.png
    350
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    641
    media_image2.png
    Greyscale


.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that Kuroda fails to teach the following functions or mode of operations of that the bone is a humerus and the second end section is sloped portion configured to conform to a greater tuberosity (an outer surface of a proximal end section) of the humerus, and the location of the first junction is determined by a location of greatest deviation from a straight centerline of the bone.
	Examiner agrees, however it is noted that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be 
	In this case, Kuroda’s apparatus can be used with a humerus and the second end section can be sloped portion and capable to conform to a greater tuberosity (an outer surface of a proximal end section) of the humerus, and the location of the first junction can be determined by a location of greatest deviation from a straight centerline of the bone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.